Matter of Gabriell H. (Kaylee T.) (2019 NY Slip Op 00778)





Matter of Gabriell H. (Kaylee T.)


2019 NY Slip Op 00778


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1323 CAF 17-02179

[*1]IN THE MATTER OF GABRIELL H. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; KAYLEE T., RESPONDENT-APPELLANT. 


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.
AMBER R. POULOS, BUFFALO, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (RICHARD L. SULLIVAN OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered August 11, 2017 in a proceeding pursuant to Family Court Act article 10. The order denied respondent's motion to dismiss the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Nicholas B., 26 AD3d 764, 764 [4th Dept 2006]).
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court